Citation Nr: 0126383	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  97-10 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
service-connected duodenal ulcer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1987 to May 
1992.  This matter comes to the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
granted service connection for a duodenal ulcer, and rated it 
as 10 percent disabling.  The veteran expressed disagreement 
with the initial rating.  

By March 1999 rating decision, the RO decreased his rating 
for service-connected hemorrhoids from 10 to zero percent, 
and the RO proposed to reduce his service-connected herniated 
intervertebral disc syndrome of the lumbar spine from 20 to 
zero percent.  In October 1999, he initiated an appeal with 
respect to the RO decision regarding his hemorrhoids, and the 
RO issued a statement of the case that month.  However, such 
matter is not before the Board, as that appeal was not 
perfected.  38 C.F.R. §§ 20.200, 20.201, 20.302 (2001).


FINDING OF FACT

The veteran's service-connected duodenal ulcer is manifested 
by pain, bloating, and rare occasions of blood in the stool, 
gastrointestinal bleeding, and vomiting of blood.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for the 
veteran's service-connected duodenal ulcer have been met for 
the entire appeal period.  38 U.S.C.A. §§  1110, 1131, 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 
4.3, 4.114 Diagnostic Code 7305 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In October 1992, the veteran filed a claim of service 
connection for peptic ulcer disease.  

On January 1993 VA medical examination, the veteran reported 
intermittent pain and stated that he modified his diet in 
order to control his ulcer-related symptoms.  The diagnosis 
was chronic peptic ulcer disease with intermittent chronic 
and continual symptoms.  

By March 1993 decision, the RO denied service connection for 
the disability, explaining that the veteran received 
treatment for it in service and that it was resolved with no 
residuals noted on his separation medical examination.  

February 1994 VA medical records reflected complaints of 
bloating and belching and that he was hospitalized for 
several days that month for gastrointestinal bleeding.  He 
vomited blood and had melenic stools.  He underwent endoscopy 
that revealed a lesion; successful hemostasis was achieved.   

January 1996 VA radiologic records indicated that the 
esophagus showed normal swallowing and that there was no 
evidence of obstruction, hiatus hernia, or reflux.  The 
stomach showed prominent mucosal folds.  The duodenum bulb 
and loop appeared unremarkable.  

In April 1996, he expressed a desire to reopen his claim of 
service connection for peptic ulcer disease.  By rating 
decision that month, the RO declined to reopen his claim 
stating that new and material evidence had not been 
submitted.  However, by June 1996 rating decision, the RO 
granted service connection for a duodenal ulcer (claimed as a 
peptic ulcer) rated 10 percent disabling, effective May 30, 
1992.  

October 1996 VA medical records indicated gastrointestinal 
pain and blood in the stool.  That month, he filed a notice 
of disagreement indicating his intent to seek a rating 
greater than 10 percent for his service-connected duodenal 
ulcer.  However, by July 1997 rating decision, the RO denied 
his request.  

In February 1998, he underwent esophagogastroduodenoscopy 
(EGD).  The diagnosis was healed duodenal scar.  In July 
1998, he was hospitalized for gastrointestinal bleeding.  

On January 2000 VA medical examination, the veteran, when 
asked to describe the symptomatology related to his duodenal 
ulcer, stated that "he ha[d] gas."  He reported 
"butterfly" feelings of bloated gas pains three to four 
times a week.  The diagnosis was duodenal ulcer.  The 
examiner also noted that an August 1997 EGD showed a healed 
duodenal ulcer and that the February 1998 EGD showed a healed 
duodenal ulcer scar.  He indicated that the veteran was on H2 
blockers and antacids and noted that the veteran had mild to 
moderate symptomatology consisting of gas, bloating, and 
butterfly feelings three to four times a week.  

An upper gastrointestinal radiologic examination was 
conducted that month to rule out a duodenal ulcer.  It 
revealed an unremarkable film of the abdomen, an unremarkable 
swallowing mechanism, and no evidence of sliding hiatal 
hernia or gastroesophageal reflux.  The stomach was 
unremarkable, but there was some deformity in the duodenal 
bulb.  However, no definite evidence of an ulcer was 
identified.  The duodenal loop was normal.

In August 2001, he appeared for a hearing before the 
undersigned at the RO and stated that the condition of his 
duodenal ulcer varied and that flare-ups occurred when he was 
startled or when he ate the wrong kind of food.  He indicated 
that he was compelled to eat large amounts of cheese and 
other foods to coat his stomach.  Startling events or spicy 
food caused him severe pain.  He testified that, in January 
2001, he had blood in his stool and took several medications 
to ease his symptoms.  He indicated that his stomach pain 
limited his activities every two or three days and on several 
occasions he vomited blood.  He stated that a radiologist 
told him that he had an ulcer the size of a quarter and that 
most ulcers were much smaller.  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2001).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court also 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Id. at 126-28.

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlaps the symptomatology of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).  

When there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise the lower rating will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the veteran's favor. 38 C.F.R. § 4.3 (2001).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
completely dependent on the facts of a particular case.  
Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code 
may be more appropriate than another based on such factors as 
an individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  See Tedeschi v. 
Brown, 7 Vet. App. 411 (1995); Pernorio, 2 Vet. App. at 629 
(1992).  

The standard of proof applicable in decisions on veterans' 
benefits claims is set out in 38 U.S.C. § 5107 (West Supp. 
2001).  A claimant is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  Id.; See also 38 C.F.R. § 3.102 (2001).  When a 
claimant seeks benefits and the evidence is in relative 
equipoise, the claimant prevails.  See Gilbert v. Derwinski, 
1 Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

The veteran is currently rated 10 percent disabled under 38 
C.F.R. § 4.114, Code 7305 (2001), pertaining to duodenal 
ulcers.  Under that code, a 60 percent disability rating is 
warranted for severe symptoms consisting of pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena with manifestations 
of anemia and weight loss productive of definite health 
impairment; a 40 percent disability rating is warranted for 
moderately severe symptoms consisting of health impairment 
manifested by anemia and weight loss or by at least four 
incapacitating episodes a year averaging at least 10 days 
duration; a 20 percent disability rating is warranted for 
moderate symptoms consisting of either two or three episodes 
a year of severe symptoms averaging at least 10 days 
duration, or by continuous moderate manifestations, and; a 10 
percent disability rating is warranted for mild symptoms 
consisting of recurring symptoms once or twice a year.

The January 2000 VA medical examination report reflects an 
opinion that his symptomatology is mild to moderate.  Indeed, 
the evidence of record shows that his primary symptoms 
consist of intermittent bloating, "gas", and "butterfly" 
feelings in the stomach.  He complained of such symptoms 
during his January 1993 VA medical examination and repeated 
such complains in February 1994, October 1996, and on January 
2000 VA medical examination.  According to his August 2001 
testimony, stomach pain limits his activities two or three 
times a week.  

While he does not vomit blood on a regular basis, a review of 
the evidence demonstrates that he suffers from occasional 
gastrointestinal bleeding and melenic stools.  Blood in the 
stool was identified in October 1996, and gastrointestinal 
bleeding was noted in July 1998.  He testified that in 
January 2001, he had blood in his stool.  The record is 
silent with respect to weight loss, and symptoms such as 
anemia and recurrent long incapacitating episodes are not 
mentioned.

Since at least January 1993, he appears to have had more 
severe symptoms on a biennial basis.  He was hospitalized in 
February 1994 and suffered gastrointestinal bleeding and 
other more serious symptoms in October 1996, July 1998, and 
in early 2001.  However, most of the time, his main 
complaints concern pain and stomach discomforts that limit 
his activities.  VA examiners have characterized his symptoms 
as chronic.  Thus, it is apparent that he suffers from 
continuous moderate manifestations, and a 20 percent 
evaluation is warranted under 38 C.F.R. § 4.114, Code 7305.  
The higher rating of 40 percent is not warranted.  Such a 
rating would require health impairment manifested by weight 
loss or anemia or recurrent incapacitating episodes lasting 
about 10 days at least four times a year.  There is no 
indication that he is anemic, and at no time does the record 
hint at weight loss.  Moreover, although his more severe 
episodes might be incapacitating, they seem to occur every 
other year.  In any event, he does not suffer from lengthy 
incapacitating episodes at least four times a year.  Thus, 
again, a 40 percent evaluation is not justified based on the 
evidence of record.  Id.  The Board notes that when the 
evidence is in relative equipoise, the veteran must prevail.  
See, e.g., 38 U.S.C.A. § 5107.  However, even under this 
generous standard, a 40 percent evaluation is not warranted.  
Id.; see also 38 C.F.R. § 4.7.

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2001) whether or not raised by the veteran, as required by 
Schafrath, supra.  However, the Board finds no basis on which 
to assign a higher disability evaluation in that the veteran 
manifests no separate and distinct symptoms of a duodenal 
ulcer disability not contemplated in the currently assigned 
20 percent rating permitted under the Schedule.  

Final Matter

The Board concludes that a remand to the RO for additional 
action under the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) is not warranted as VA 
has already met its obligations to the veteran under that 
statute and the implementing regulatory changes (66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  All relevant facts have been 
adequately developed by the RO; given the facts of this case, 
there is no reasonable possibility that any further 
assistance to the veteran would aid in substantiating his 
claim.  The RO obtained service medical records and VA 
medical records, which were the only medical records 
identified by the veteran.  Furthermore, the RO arranged for 
a comprehensive VA examination and informed him of all 
applicable law and regulations and of the type of evidence 
necessary to substantiate his claim.  Finally, the RO issued 
a statement of the case and supplemental statement of the 
case.  In view of the foregoing, the Board finds that VA has 
fully satisfied its duty to the veteran under VCAA.  As the 
RO fulfilled the duty to assist, and because the change in 
law has no material effect on adjudication of his claim, the 
Board finds that it can consider the merits of this appeal 
without prejudice to him.  See Bernard v Brown, 4 Vet. App. 
384 (1993).  

The Board recognizes that the veteran mentioned 2001 VA 
medical treatment during his August 2001 Board hearing.  
However, the current symptomatology he described during his 
hearing, and which he presumably reported to his VA 
physicians, did not appear fundamentally different from 
symptoms and manifestations that he has experienced since at 
least 1993.  As such, a remand to the RO to obtain those 
records would not assist the veteran in establishing his 
claim and is therefore not required by VCAA.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Furthermore, he is not at all 
prejudiced by the absence of those records.  Bernard, supra.  


ORDER

An evaluation of 20 percent for the veteran's service-
connected duodenal ulcer is granted, subject to the law and 
regulations governing the payment of monetary awards.



		
	J.F. Gough
	Member, Board of Veterans' Appeals


 

